Citation Nr: 0606173	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and sister



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which denied an application to reopen a claim 
for service connection for schizophrenia, paranoid type.

In January 2006, the veteran presented testimony at a video 
conference hearing conducted by the undersigned at the RO.  A 
transcript of that hearing is contained in the claims folder.

In an October 1999 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for paranoid schizophrenia.  The veteran 
was notified of the decision that month and did not appeal.  
The veteran sought to reopen his claim for service connection 
for paranoid schizophrenia in November 2003.

The Board's decision on the veteran's application to reopen 
his claim for service connection for paranoid schizophrenia 
is set forth below.  The veteran's claim for service 
connection for paranoid schizophrenia, on the merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In an October 1999 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for schizophrenia, paranoid type; although 
notified of that denial that month, the veteran did not 
appeal the decision.

2.  Evidence received since the RO's October 1999 decision 
relates to an unestablished facts necessary to substantiate 
the veteran's claim, is neither cumulative nor redundant of 
the evidence that was previously of record, and, presuming 
its credibility, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied the 
veteran's claim for service connection for schizophrenia, 
paranoid type, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
schizophrenia, paranoid type, has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the appellant's claim to reopen 
a previously denied claim of entitlement to service 
connection for psychiatric disability.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.

Analysis.

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for psychiatric 
disability.   The veteran contends that he currently has 
schizophrenia, paranoid type, which began during his period 
of active service.  

The veteran's claim for service connection for paranoid 
schizophrenia was previously considered and denied in several 
rating decisions and a 1982 Board decision.  In October 1999, 
the RO denied a claim to reopen.  The veteran was notified of 
the denial that same month, but did not initiate an appeal; 
hence, 
the denial is final based on the evidence of record.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

Evidence available in October 1999, when the application to 
reopen the service connection claim for paranoid 
schizophrenia was denied, consisted of the veteran's service 
medical records, extensive private and VA treatment records, 
lay statements from family members, and the veteran's written 
statements to the RO.

The denial was based upon the lack of any evidence of a 
psychiatric condition during service or within the first year 
after separation from service.  In addition there was no 
medical opinion of file which linked the veteran's current 
paranoid schizophrenia to his period of service.  The veteran 
did not appeal the October 1999 determination and it became 
become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2005).

The additional evidence that has been submitted or otherwise 
obtained since the RO's October 1999 rating decision consists 
of additional VA and private medical records.   It also 
includes VA medical opinions dated in March and April 2004, 
by the veteran's treating psychiatrist indicating that his 
paranoid schizophrenia first became manifest during his 
period of service; and excerpts of a psychiatric treatise 
received in March 2004 in support of the VA treating 
physician's opinion.  In addition it includes the veteran's 
testimony at a January 2006 video conference hearing; and the 
statements presented by the veteran's representative, who is 
a nurse.  

This evidence is new and material and, therefore, sufficient 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  The January 2006 opening 
statements presented by the veteran's representative who is a 
nurse is considered to be new and material to allow a 
reopening of the claim.  The VA medical opinions by the 
treating psychiatrist dated in March and April 2004, 
especially, tends to address the issue of whether the 
veteran's schizophrenia was incurred during his military 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Therefore, this additional evidence is neither cumulative nor 
redundant of the evidence already on file and, as such, it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, his claim is reopened.

The Board finds, however, that additional development is 
required for an adequate determination of this issue on the 
merits. Therefore, it is being addressed in the remand 
section of this decision. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for schizophrenia, paranoid type, is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law. The appellant was notified of the provisions of the 
VCAA and how it applied to his claim by correspondence dated 
in November 2003.

The Board notes that the revised VCAA duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159. 

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).

In March 2004, a VA treating psychiatrist opined that the 
veteran's schizophrenia, paranoid type, began in service.  It 
was in the "prodromal stage of schizophrenia in service."  
The psychiatrist noted the disorder could start gradually and 
progress to full-blown schizophrenia over a period of several 
months or years.  The Board finds this new evidence submitted 
since October 1999 to relate to an unestablished fact 
necessary to substantiate the claim; these medical opinions 
raise a reasonable possibility of substantiating the claims.  
Accordingly, the claim is reopened.  

Based on the Board's determination that the appellant's claim 
for service connection for schizophrenia, paranoid type, is 
reopened, further development, as set forth below, is 
necessary prior to entry of a decision on the merits of the 
reopened claim. In this regard, a comprehensive VA 
psychiatric examination is needed to identify with 
specificity the relationship between the veteran's 
schizophrenia, paranoid type, and his period of military 
service or any applicable presumptive period.

Accordingly, this matter is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination, conducted by an 
appropriate examiner who has reviewed the 
claims file in its entirety.  Particular 
attention should be given to the 
veteran's service medical records, as 
well as relevant post-service 
medical/psychiatric evidence.

The examiner should conduct a 
comprehensive psychiatric examination and 
assign both an Axis I diagnosis (or 
diagnoses) and a Global Assessment of 
Functioning (GAF) score.

Based on the examination results and the 
claims file review, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent of greater probability) that the 
veteran's current disorder was first 
manifest within service or within one 
year thereafter.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale.  As appropriate, 
citations to relevant medical records or 
other documents should be made.  The 
examiners findings and conclusions must 
be presented in a typewritten report.

2. Thereafter the veteran's claim for 
service connection for schizophrenia, 
paranoid type, must be adjudicated on the 
basis of all the evidence on file and all 
governing legal authority. If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal. An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


